Johnston, C. J.
(dissenting): In my view, too narrow an interpretation has been placed upon the adoption provision of the criminal code. In the first place, the clause making the law of civil cases applicable to witnesses and testimony is broad enough I think to cover the inspection or procuring of copies of papers or documents designed to be used as evidence. Such papers or documents can only be brought into the case through the testimony of witnesses by way of identification. By a liberal interpretation they may be regarded as testimony, and to include any reasonable step in obtaining testimony. Again, the legislature attempted to broaden the scope of the adoption section where it provided that the law of civil cases may be used “to enforce the remedies and protect the rights of parties,” so far as the provisions are applicable to criminal cases and not in conflict with other statutes. The civil procedure is made applicable to a proceeding for contempt, and the succeeding clause it appears to me may be regarded not as a qualification of the preceding clause, relating to contempts, but as a distinct and more inclusive provision. The structure and punctuation of the section indicates that the clause is independent of the preceding one. Punctuation of a statute is not controlling and is of little importance in the interpretation of a statute where it would lead to a result contrary to the manifest intention of the legislature, but while not a de- ' cisive test it may be regarded as one indicative of the meaning of *745the section which was to enable parties to properly prepare for a trial. The contemporaneous construction of a statute acquiesced in for a long time and the one placed on it by the courts is entitled to consideration. The statute in its present form has been in existence since its enactment in 1855. (Compiled Laws 1855, ch. 129, art. 6, § 16.) In The State v. Hodges, 45 Kan. 389, 26 Pac. 676, the provision was considered by the court, and although not directly involved nor necessary to the decision of the case, the court interpreted the provision and expressly stated that if books, records and papers were in the custody of the prosecuting attorney, the remedy of the defendants to obtain an inspection or copy of them could be procured under the section we are construing. As late as 1910, and in The State v. Hinkley, 81 Kan. 838, 106 Pac. 1088, where a demand had been made to inspect and take a copy of testimony given in a coroner’s inquest, the transcript of which was in the possession of the county attorney, it was said that under the adoption section the civil procedure relating to such inspection was applicable to trials in criminal cases. Apart from the statutory requirement, it was held that in common fairness the defendant should have been permitted before going to trial to inspect the transcript of that testimony. It was added:
“It is doubtful if any excuse can be urged for depriving him of the right to inspect such a record, unless it be founded in the mistaken notion of the rights of a person accused of crime and the relations which the state bears towards such a person. The state is never interested in the conviction of an innocent person, but, on the contrary, is interested in his acquittal. . . . Unless he has good reason to believe that the accused is innocent the prosecuting attorney must use his best efforts to convict; but he should refrain from doing anything unfair or prejudicial to the rights of the accused to a fair trial. The prosecutor’s duty to the state does not require him to withhold evidence which the accused in justice is entitled to the benefit of, nor justify him in treating the accused unfairly in the argument or in remarks made in the presence of the jury.” (p. 847.)
If it may be said that the statute is ambiguous, recourse I think may be had to the interpretation given to it by the courts and which has been accepted from the beginning by the profession, and although not controlling it is strong evidence of the sense in which the words were used and are to be received.
In my view the order of the trial court should be affirmed.
Harvey, J., concurs in this dissent.